Citation Nr: 1503828	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  06-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastrointestinal disability, manifested by episodes of dizziness and nausea, to include as due to radiation exposure. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1954 to October 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a March 2014 decision, the Board denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  The Veteran initially filed a claim for service connection for residuals of radiation exposure, to include nausea and dizziness, in June 2003.  A review of his service treatment records (STRs) shows the Veteran was treated for tightness of the chest and dizziness in June 1957.  At that time, the Veteran's symptoms were attributed to anxiety.  

Since that time, the Veteran has been treated for several bouts of small bowel obstructions.  His private treatment records from Richardson Regional Medical show the Veteran underwent surgery in February 2004 to correct this problem.  During his hospitalization, the Veteran again displayed symptoms of nausea.  

In February 2006, the Veteran underwent an initial VA ear disease examination.  During his examination, the Veteran recalled several bouts of severe dizzy spells in service, which he stated were accompanied by vomiting, but not aural symptoms. The Veteran's claims file was not available for the examiner's review at that time, and as such, a medical opinion was not proffered.  The Veteran was subsequently seen again in March 2006.  At that time, the examiner noted the Veteran's treatment for nausea, dizziness and chest tightness in service.  The examiner also noted the Veteran was diagnosed with anxiety at that time, and was treated with a sedative.  Based on the information gleaned from the Veteran's STRs, the examiner concluded the Veteran was not treated for manifestations of a vestibular disorder in service, but rather an anxiety reaction.

The Veteran underwent a second VA examination in October 2012.  The examiner determined the Veteran's symptoms of nausea and dizziness were less likely as not caused by or a result of a peripheral vestibular disorder.  The examiner reasoned he was unable to support a diagnosis of a vestibular disorder based on the medical records both in service and subsequent thereto.   

To date, the examiner's medical opinions have focused solely on whether the Veteran's manifestations of nausea and dizziness are attributable to a peripheral vestibular disorder.  However, as noted in the Board's April 2011 remand, the examiners were directed to determine the etiology of any disability manifested by nausea and vertigo (dizziness) present during the period of the claim, and to state whether that condition is as likely as not related to his active duty service.  The examiners have concluded his symptoms of nausea and dizziness are not attributable to a peripheral vestibular disorder; however, this does not comply with the Board's remand directive, which indicates the examiner must determine what is the cause of these manifestations, and indicate whether there is a causal relationship to symptoms experienced in service.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Due to this deficiency, the parties agreed that the prior remand directives have yet to be substantially complied with.  Therefore, another remand is necessary. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's nausea and dizziness, to specifically include a potential relationship between his gastrointestinal problems (small bowel obstruction) and or anxiety.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's disability currently manifested by nausea and dizziness originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the in-service symptoms of dizziness and nausea, which were believed to have resulted from anxiety.

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, as well as the statements provided by the other competent lay witnesses, regarding his in-service manifestations and continuity of symptomatology.  The examiner shall assume such statements are credible for purposes of the opinion.  

If the examiner is unable to provide the requested opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                             (CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





